Citation Nr: 0406838	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected asthma.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to April 1959.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the veteran failed to report to a 
Central Officer hearing scheduled on February 3, 2004.  

In this decision, an increased rating for asthma is denied.  
The claim for service connection for a heart disorder will be 
addressed in the remand section of this decision.  That 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

The veteran's service-connected asthma is manifested by 
symptoms requiring daily inhalational or oral bronchodilator 
therapy, but does not show FEV-1/FVC of 40 to 55 percent, 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic corticosteroids.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, 
Diagnostic Code 6602 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Background

In an August 1959 rating action, the RO granted service 
connection for asthma and assigned a 10 percent disability 
evaluation.  

Subsequent VA medical records show that the veteran was seen 
and treated for asthma.  

VA outpatient treatment and private medical records dated 
from 1999 to 2000 reflect a history of a seizure disorder, 
cerebrovascular accident, asthma and chronic obstructive 
pulmonary disease (COPD).  Entries dated in April 2000 show 
that the veteran prescribed Albuterol, two puffs four times a 
day as needed.  

Private medical records dated in April 2000 reflect that the 
veteran was hospitalized for status epilepticus with 
respiratory arrest.  He was hospitalized on an emergency 
basis for respiratory failure associated with status 
epilepticus (seizures).  Also in April 2000, the veteran had 
a right early mild echogenic plague.  X-rays of the chest 
dated in April 2000 showed no cardiopulmonary pathology.  

At a September 2000 VA examination, the veteran complained of 
shortness of breath and asthma attacks every day to every 
other day.  He reported that he used an albuterol inhaler as 
needed, averaging twice a day.  It was noted that the veteran 
also had a beclomethasone inhaler.  An examination of the 
veteran's respiratory system revealed, in pertinent, that the 
lungs were clear to auscultation and percussion without 
rales, rhonci, or wheezes.  There was no prolongation of the 
expiratory phase and no increase in anterior/posterior 
diameter.  X-rays of the veteran's chest associated with the 
examination revealed mild coarsening of interstitial markings 
in the left lower lobe thought to be chronic in nature; both 
lungs were clear of any acute process; the cardiac silhouette 
was within normal limits.  The examiner noted that the 
veteran's respiratory failure that occurred in April 2000 was 
not caused by the veteran's asthma, but was due to status 
epilepticus which the examiner felt was secondary to the 
veteran's cerebrovascular accident.  Pulmonary studies dated 
September 2000 showed that the veteran's FEV-1 was 67.2 
percent predicted and the FEV1/FVC was 70 percent.  

In December 2000, the RO increased that disability evaluation 
for the veteran's service-connected asthma to 30 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

A private medical record dated in June 2001 reflects that the 
veteran was seen for a hip fracture.  A review of the 
veteran's system showed an occasional wheeze.  The veteran 
denied having chest pain.  An examination of the veteran's 
chest showed symmetric development and expansion, and the 
lungs were clear to auscultation and percussion.  The 
diagnostic impression included asthma.  There was no 
treatment for asthma.  

In May 2002, the veteran filed a claim for an increased 
rating for asthma.  

The veteran was afforded a VA compensation examination in 
June 2002 in connection with his claim for an increased 
rating.  At that examination, the veteran reported having 
asthma attacks two to three times per week, described as 
shortness of breath and wheezing.  It was noted that the 
veteran was on an albuteral inhaler, two puffs twice a day, 
but up to three to four times a day if he had an attack.  The 
veteran denied having a chronic cough.  The veteran reported 
that he had coughs associated with asthma attacks and that 
the cough was dry.  Additional complaints included shortness 
of breath.  The veteran also reported episodes of bronchitis 
two to three times each winter for which antibiotics were 
prescribed.  The veteran was not receiving steroid treatment.  
On physical examination, the lungs were clear to auscultation 
and percussion without rales, rhonci, or rales.  There was no 
prolongation of the expiratory phase and no increase in 
anterior posterior diameter.  The diagnosis was asthma and 
chronic obstructive pulmonary disease (COPD).  

X-rays of the heart dated in June 2002 revealed no active 
segmental air space consolidation.  Pulmonary function 
studies dated in June 2002 revealed that the FEV1 was 74.9 
percent predicted and the FEV1/FVC was 71 percent.  The 
examiner indicated that the test was a poor quality test.  He 
reported that the spirometry was probably within normal 
limits and showed slight improvement over prior tests.  The 
examiner noted that the post bronchodilator test was 
uninterpretable, because of hesitation on expiration.  The 
lung volumes were within normal limits.  The examiner found 
that the diffusing capacity was uninterpretable, incomplete 
and slow inspiration, poor sampling.  The compensated 
respiratory alkalosis and metabolic acidosis was within 
normal oxygenation for age on rales and air/bone gaps.  The 
examiner added that the veteran was having shortness of 
breath during flow volume loop (FVL) testing and that the 
diffuse capacity of carbon monoxide -I time exceeded 2.5 
seconds.  

A June 2002 VA outpatient examination of the respiratory 
system was clear to auscultation.  An entry dated in July 
2002 reflects that the veteran was unable to propel a manual 
wheelchair any functional distance due to asthma and deceased 
endurance.  X-rays of the chest dated in August 2002 showed 
that the lungs were hyperexpanded, but that the lung fields 
were clear of acute infiltrate.  VA outpatient treatment 
records dated in 2003 show no complaints for or treatment for 
asthma.  These records reflect that the veteran was diagnosed 
and treated for mild COPD and that he is using albuterol.  

Private medical records dated in 2002 and 2003 reflect that 
the veteran was treated for heart disorder.  In August 2002, 
the veteran was hospitalized for a myocardial infarction and 
coronary artery disease was diagnosed.  Hospital admissions 
records showed a past medical history of history of asthma.  
On the day of admission, the veteran complained of subsequent 
chest pain and bilateral arm pain.  An examination of his 
pulmonary system was negative for recent cough, congestion, 
or febrile illness.  Physical examination showed his chest 
was diminished and without specific rales, rhonchi, or 
wheezes.  X-rays of the chest dated in August 2002 showed no 
acute process, the lung fields were hyperexpanded; the heart 
size was enlarged; the lung fields were clear of acute 
infiltrate.  

In March 2003, the veteran reported that he had chest pain 
with shortness of breath.  It was noted that he used an 
inhaler and the pain went away.  The next day he complained 
of chest pain, midsternal, with shortness of breath, nausea, 
vomiting, and weakness.  A pulmonary examination showed 
history of COPD with occasional dyspnea on exertion.  An 
examination of the chest revealed decreased breath sounds 
bilateral lower lobes, there was no rales, wheezes, or 
rhonci.  X-rays of the chest dated in March 2003 (compared 
with August 2002) showed that the veteran heart had enlarged 
without congestive failure or confluent infiltrate seen.  
Diagnoses included coronary disease, dysuria, and COPD.  

The veteran provided literature on the nature of asthma.  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating the 
same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's asthma is rated at 30 percent pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6602.   Under Diagnostic 
Code 6602 asthma is rated based on results of pulmonary 
functions tests, the required treatment, and the frequency 
and severity of asthmatic attacks.  A 30 percent rating is 
assigned when forced expiratory volume in one second (FEV-1) 
is in the range from 56 to 70 percent of predicted value, or; 
the ratio of FEV-1 to forced vital capacity (FVC) is in the 
range from 56 through 70 percent, or; there is a need for 
daily inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.

A 60 percent evaluation is assigned where forced expiratory 
volume in one second (FEV-1) is in the range from 40 to 55 
percent of predicted value, or; the ration of FEV-1 to forced 
vital capacity (FVC) is in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) causes a systemic (oral or parenteral) 
corticosteroids.

A 100 percent rating is assigned for pronounced asthma where 
FEV-1 is less than 40 percent of predicted value, or; the 
ration of FEV-1 to FVC is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications.  
38 C.F.R. § 4.96, Diagnostic Code 6602.

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  In reaching this 
conclusion, heavy weight is accorded to the pulmonary 
function test values showing that the veteran's service-
connected asthma does not warrant greater than 30 percent 
evaluation under the provisions of Diagnostic Code 6602.  The 
June 2002 FVC of 74.9 of the predicted percent and FEV1/FVC 
of 71 percent are actually greater that the values 
contemplated by the currently assigned 30 percent disability 
evaluation.  The June 2002 examiner's comment that the 
performance of the veteran during the examination was not 
adequate is noted; however, the study provided sufficient 
data to adequately rate the veteran's disability.  The 
diagnostic criteria call for the percentages with respect to 
the FEV1 and FEV-1/FVC values; these figures were clearly 
registered during this testing.  In addition, they show 
improvement when compared to pulmonary studies performed in 
September 2000.  The next higher rating of 60 percent would, 
in part, require a showing of FEV-1 in the range from 40 to 
55 percent of predicted value, or; the ration of FEV-1 in the 
range from 40 through 55 percent.  This level of disability 
shown in pulmonary studies has never been demonstrated.  

In addition, the medical evidence does not establish that the 
veteran requires monthly care for his asthma attacks or 
steroidal medication.  As noted by the June 2002 VA 
examination, the veteran is not prescribed steroid 
medication.  As noted above, a 60 percent evaluation would 
require a showing that the veteran requires, in part, at 
least monthly visits to a physician for required care of 
exacerbations, or: intermittent (at least three per year) 
causes a systemic (oral or parenteral) corticosteroids.  The 
extensive record in this case shows that the veteran uses 
albuterol inhalers.  The record also shows that he is 
frequently seen by private and VA health care providers for a 
myriad of medical problems, most of which focus on his 
cardiac problems.  The VA entry note, dated in July 2002, 
reflecting that the veteran was unable to propel a manual 
wheelchair any functional distance due to asthma and deceased 
endurance is noted.  However, such symptoms are not directly 
addressed by the rating code which recognizes impairment as 
demonstrated by decreased pulmonary function or use of asthma 
medication.  A new VA examination is unnecessary in light 
post June 2002 VA and private records that reflect treatment 
for medical disorders by do not show evidence of treatment or 
complaints of asthma attacks indicative of increased or 
worsening disability.  

Finally, information sent by the veteran on asthma, from 
Current Clinical Perspectives, November 2002, and from an 
unknown source has been reviewed.  The first submission 
addresses a study which compared the safety and efficiency of 
levalbuterol or placebo in 319 children aged 4 through 11 
years.  The second contains a general definition and history 
of asthma and describes symptoms and causes as well as 
prevention and treatment.  While each submission provides 
information on asthma generally, neither addresses nor adds 
to the veteran's claim.  The first submission addresses a 
study of how children react to different asthma treatment and 
the veteran has provided no information or argument as to how 
this information is to be interpreted in his case.  As to the 
second submission, VA has acknowledged that the veteran has 
asthma based upon a medical diagnosis and nexus to active 
service.  Various sentences in this submission have been 
underlined, leading the Board to conclude that the veteran 
may have attacks precipitated by various emotional stimuli, 
that these attacks most frequently occur at night, and that 
in the past, patients with asthma were told to smoke as a 
remedy.  He has argued that he is entitled to a 100 percent 
rating as a result of a VA doctor telling him to smoke 
cigarettes for his asthma.  As noted above, his asthma is 
rated under VA's rating schedules, which do not provide for a 
higher rating based upon the recommendation of smoking as 
treatment for asthma.  A 100 percent evaluation requires 
medically demonstrated symptoms reflecting FEV-1 less than 40 
percent of predicted value, or; the ration of FEV-1 to FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; which requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications.  Symptoms of this nature 
have not been demonstrated.  

In conclusion, the preponderance of the evidence is against 
the assignment of a disability evaluation in excess of 30 for 
the veteran's service-connected asthma.  In reaching its 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA's duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

In accordance with the VCAA, VA must notify the veteran of 
evidence and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veteran's Claims (Court) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must convey:  (1) the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
the information and evidence that the VA will seek to 
provide; (3) the information and evidence that the claimant 
is expected to provide; and (4) notice that the claimant is 
to provide any evidence in his or her possession that 
pertains to the claim, or something to, the effect that the 
claimant should "give us everything you've got pertaining to 
your claim (s)".  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VA in June 2002 informed the veteran of his and 
VA's duties and responsibilities in developing the claim on 
appeal pursuant to the VCAA.  However, the notice letter did 
not contain the fourth element.  Yet, the Board finds that 
the appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim for an increased 
for asthma.  

In the June 2002 letter, VA informed the veteran that its 
duty was to make reasonable efforts to help the veteran 
obtain evidence necessary to support his claim such as 
obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that his 
responsibility was to provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.  The veteran was asked 
to provide the names of all VA and non-VA health care 
providers who have information regarding the veteran's 
disability.  

Subsequently, the veteran identified the names of healthcare 
providers with medical information regarding his disability 
and authorized a release of such information.  The RO 
obtained the medical evidence identified by the veteran.  In 
May and July 2003, the RO contacted the veteran regarding 
outstanding medical information.  Specifically, the RO 
notified the veteran that it had not received medical records 
from South Central Regional Medical Center and asked the 
veteran to provide any additional evidence that he had may 
have from that facility.  Subsequently, those records were 
obtained and associated with the veteran's claims file.  

In a supplemental statement of the case dated in August 2003, 
VA reiterated its and the veteran's duties and 
responsibilities in the developing the issues on appeal and 
provided the veteran with the VCAA implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
private medical records pertinent to the matter at issue are 
of record.  VA has discharged its duty to obtain evidence on 
the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA afforded the veteran an examination in June 2002.  The 
examination report contains adequate clinical findings and 
diagnoses pertinent to the claim at issue.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)). 

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


ORDER

An increased rating for asthma is denied.  


REMAND

The veteran asserts that he developed a heart disorder as a 
result of his service-connected asthma.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The veteran was service-connected for asthma in August 1959 
and was assigned a 10 percent disability evaluation.  In 
December 2000, that rating was increased to 30 percent, 
effective June 2000.  

The veteran asserts that the veteran had an occurrence with 
his heart when he was using his inhaler for an asthma attack.  

In August 2002, the veteran was hospitalized for a myocardial 
infarction.  Hospital admissions records showed a past 
medical history of history of asthma.  On the day of 
admission, the veteran complained of subsequent chest pain 
and bilateral arm pain.  In March 2003, the veteran reported 
that he had chest pain with shortness of breath.  It was 
noted that he used an inhaler and the pain went away.  The 
next day he complained of chest pain, midsternal, with 
shortness of breath, nausea, vomiting, and weakness.  A 
pulmonary examination showed history of COPD with occasional 
dyspnea on exertion.  An examination of the chest revealed 
decreased breath sounds bilateral lower lobes, there was no 
rales, wheezes, or rhonci.  However, the discharge diagnosis 
was status post non-Q- wave myocardial infarction, severe 
coronary artery disease, and severe left ventricle 
dysfunction.  

The Board notes that it not clear whether the veteran's 
service-connected asthma is associated with the veteran's 
coronary disorders.  The Board is not permitted to make its 
own medical judgments or conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the veteran has hypertension.  The 
veteran showed elevated blood pressure readings beginning in 
1980.  The record shows that the veteran has medical history 
of continued treatment for asthma.  In addition, VA medical 
records reflect a history of progressively increased blood 
pressure reading and uncontrolled hypertension (although it 
was noted that the veteran had discontinued taking medication 
for high blood pressure).  

In light of the foregoing, the Board is of the view that a VA 
examination and opinion regarding the etiology of the 
veteran's cardiovascular disorder is warranted.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted. 

2.  The RO should provide the veteran a 
VA cardiovascular examination to 
determine the nature and etiology of any 
cardiovascular disorder, including 
hypertension.  The claims folder should 
be forwarded to the examiner, and all 
necessary tests should be done.  The 
examiner should indicate that he reviewed 
the claims folder.  The examiner should 
provide an opinion as to the etiology of 
heart disorder, including hypertension, 
to include the following:  whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any heart disorder, including 
hypertension was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service -connected asthma.  A 
complete rationale should be provided for 
all opinions expressed.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a heart disorder.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



